Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00610-CV

                  SUNDANCE AT STONE OAK ASSOCIATION, INC.,
                                 Appellant

                                             v.

                  NORTHEAST INDEPENDENT SCHOOL DISTRICT,
                   Pape-Dawson Engineers, LLC, and Yantis Corporation,
                                      Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-00127
                    Honorable David A. Berchelmann Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Sundance at Stone Oak Association,
Inc.

       SIGNED November 13, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice